Citation Nr: 0218386	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  02-06 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from January 5, 1999?

2.  Entitlement to an effective date earlier than January 
5, 1999 for a grant of an increased evaluation for PTSD.

3.  Entitlement to an effective date earlier than January 
5, 1999 for the grant of a total disability rating based 
on individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law

ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from July 1962 
to June 1964, and from September 1964 to February 1972.

The appeal of the claim for a higher initial rating for 
PTSD comes before the Board of Veterans' Appeals (Board) 
from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, granting service connection for PTSD and 
assigning a 30 percent disability rating for that disorder 
effective from the January 5, 1999.  By a September 2001 
rating decision an initial rating of 70 percent was 
assigned for PTSD, and TDIU benefits were granted 
effective from January 5, 1999.  

In January 2002, the veteran submitted a notice of 
disagreement with the effective date the assigned 
disability rating for PTSD, and for the grant of TDIU, 
contending that an effective date earlier than January 5, 
1999, was appropriate on the basis of a prior-submitted 
informal claim.  However, the RO has yet to issue a 
statement of the case addressing these effective date 
claims.  Accordingly, they are the subject of Remand, 
below.  See Manlincon v. West, 12 Vet. App. 238, 240-241 
(1999). 


FINDING OF FACT

Since January 5, 1999, PTSD has resulted in total 
impairment of social and occupational functioning due to 
gross impairment of thought processes or communication, 
persistent delusions or hallucinations, and persistent 
danger of hurting others.



CONCLUSION OF LAW

The schedular criteria for a 100 percent evaluation for 
PTSD are met from January 5, 1999.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.1, 4.7, 4.130, Diagnostic Code 9411 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA), significantly added to 
the statutory law concerning VA's duties when processing 
claims for VA benefits.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  To implement the provisions of the law, 
VA promulgated regulations codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The provisions of 
these regulations apply to this claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

The Act and the implementing regulations essentially 
provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim.  VA is not 
required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid 
in substantiating the claim.  The Act and regulations also 
require VA to notify the claimant of any information, and 
any medical or lay evidence, not previously provided to VA 
that is necessary to substantiate the claim.  As part of 
the notice, VA is to specifically inform the claimant 
which of the evidence is to be provided by the claimant 
and which VA will attempt to obtain on behalf of the 
claimant.

In this instance, no further development is required 
because this decision grants the maximum schedular benefit 
for PTSD for the period which is the subject of the 
current appeal.  As no higher schedular evaluation may be 
afforded him, further development will not advance his 
claim.  The current record in the claims folder, inclusive 
of both VA and private medical records, presents 
information sufficient for adjudication.  VA has satisfied 
its duties to notify and to assist the veteran with 
respect to this claim.  Because no additional evidence has 
been identified by the appellant as being available but 
absent from the record, and because this claim is fully 
satisfied, the Board finds that any failure on the part of 
VA to further notify the appellant what evidence would be 
secured by VA and what evidence would be secured by the 
appellant is harmless.  Cf. Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The veteran contends that his PTSD is more severe than is 
reflected in the 70 percent rating currently assigned.  He 
argues that he should accordingly be assigned a 100 
percent disability rating for that disorder.  The Board 
agrees.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule).  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10 (2002).  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).

At an April 1999 VA examination, the examiner noted the 
veteran's past diagnosis of schizophrenia with past 
hospitalizations for psychotic breaks.  The examiner noted 
the veteran's history of combat in Vietnam, including 
witnessing the deaths of fellow soldiers.  The examiner 
also noted a post-service history of sporadic employment, 
and difficulties with irritability and poorly controlled 
anger, interpersonal detachment, and sexual estrangement 
from his wife.  The examiner concluded that the veteran 
unquestionably had PTSD, with all diagnostic criteria 
present, and noted that it was often difficult to 
differentiate symptoms of schizophrenia from that of PTSD.  

The veteran presented with feelings that others were 
plotting against him and possibly against his family, and 
anxiety and worry related to his Vietnam experiences.  He 
reported having very intrusive and distressing thoughts of 
Vietnam on a daily basis despite attempts to avoid them, 
and almost daily nightmares of events in Vietnam.  He also 
reported at times feeling as if he were back incountry.  
He also suffered from extreme stress responses to 
occurrences which startled him.  He also reported a 
pattern of checking doors, locks, and windows many times 
each day.  The examiner noted that the veteran also had a 
severe degree of difficulty getting along with others.  
This difficulty was exacerbated by delusions and paranoid 
thinking.  He also suffered from poor judgment and loss of 
impulse control, with one incident recounted in which he 
attempted to shoot a co-worker.  Panic attacks were noted 
to continue several times per week.  While the veteran was 
capable of performing activities of daily living and 
memory was essentially intact, most other functioning, 
including in such areas of work, judgment, and mood, was 
severely impaired.  The examiner assigned a Global 
Assessment of Functioning (GAF) Scale score of 40, 
reflective of these severe impairments, and reflective of 
severe to profound impairment of social interactions.  The 
examiner opined that it was unlikely that the veteran's 
symptoms would permit productive employment.

In a July 1999 letter, F. Chaput, M.D., a private 
psychiatrist, informed that he was treating the veteran 
for chronic PTSD.  His symptoms included recurrent 
flashbacks and nightmares, markedly diminished interest in 
social activities, feelings of estrangement, constricted 
affect, chronic insomnia, and difficulty concentrating.  
These symptoms were persistent despite medication to 
control them and medication  to help with sleep.  

In a January 2000 letter, a Vet Center counselor informed 
that the veteran was receiving ongoing counseling for 
intrusive thoughts, involuntary physiological tremor, poor 
recall, interpersonal estrangement, significant social 
impairment, and inability to trust others.  There had been 
several failed interpersonal relationships.  The counselor 
also informed that the veteran had past violent outbursts 
and at least one homicidal attempt. 

As a Vet Center counselor informed in an August 2001 
letter, the veteran had been receiving counseling for PTSD 
since November 1998, and had attended group therapy for 
his PTSD since November 2000.  She reported that the 
veteran continued to have intrusive thoughts of trauma in 
Vietnam and difficulties with sleep.  She added that he 
had few friends and no close friends, that he had 
difficulties with closeness even with family members, and 
that he had continued difficulty with anger control and 
irritability.  She also noted that he was housebound due 
to a severe lung problem.  

At an August 2001 VA psychiatric examination, the veteran 
reported that he was receiving ongoing VA individual and 
group treatment for his psychiatric illness, including 
taking anti-aggressive, anti-psychotic medications, as 
well as medication to help him sleep.  He reported reading 
the Bible and attending church regularly.  He also 
reported that he did not sleep at night, but rather stood 
on guard duty, and slept during the day while his wife 
worked.  He informed that he lived in his home with his 
wife and 27-year-old daughter, who was also employed.  He 
complained that he still heard voices in his head which 
told him to kill, including a voice telling him to kill 
his son-in-law.  However, his medication helped contain 
these voices.  He also complained that he continued to 
have nightmares about Vietnam.  He also reported being 
estranged from his wife for several years, with no sexual 
interaction.  He reported that he was let go from his last 
five jobs, adding that his physical appearance intimidated 
many employers.  He informed that his last job was with a 
lumbar company, from which he was let go for having too 
many accidents.  

On examination, the veteran's affect was anxious, 
depressed, volatile and labile.  The examiner interpreted 
the veteran's affect as also representing disorganized 
thinking and impaired reality testing due to internal 
voices.  Motor activity was also agitated, and the veteran 
reported strong homicidal ideation.  The examiner 
diagnosed PTSD with psychotic features, and assigned a GAF 
score of 42.  The examiner opined that the veteran was 
unemployable. 

A 100 percent evaluation is applicable where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

The record reflects that the veteran presents with 
profound impairments in social interaction and cognitive 
functioning due to his PTSD with psychotic features, and 
that these symptoms in turn profoundly impair the 
appellant for purposeful functioning in both social and 
employment spheres.  This is consistent with the GAF 
scores assigned at April 1999 and August 2001 VA 
examinations.  Such symptoms of PTSD warranting a 100 
disability rating as gross impairment of thought processes 
or communication, persistent delusions or hallucinations, 
and persistent danger of hurting others, have persisted 
since January 5, 1999.  Accordingly, the Board finds that 
a 100 percent disability rating is warranted for PTSD from 
January 5, 1999.  

In light of the above finding a staged rating from January 
5, 1999 is not in order.  Fenderson v. West, 12 Vet. App 
Vet. App. 119 (1999).


ORDER

A 100 percent schedular rating for PTSD is granted from 
January 5, 1999, subject to the law and regulations 
governing the payment of monetary awards.


REMAND

In January 2002, the veteran submitted a notice of 
disagreement with effective dates assigned in the 
September 2002 rating decision which granted, in pertinent 
part, a 70 percent evaluation for PTSD and TDIU benefits, 
each effective from January 5, 1999.  Where a notice of 
disagreement has been submitted, the veteran is entitled 
to a statement of the case.  The absence of a statement of 
the case necessitates this remand.  Manlincon v. West, 12 
Vet. App. 238, 240-241 (1999). 

The case is therefore REMANDED to the RO for the following 
development:

The RO should review the earlier 
effective date claims and take any 
appropriate action necessary under the 
VCAA, to include full compliance with 
the notice provisions as defined in 
Quartuccio.  If the benefit remains 
denied, unless the appeal is withdrawn 
in writing by the veteran, the RO must 
issue a statement of the case 
responding to the January 2002 notice 
of disagreement.  The appellant and 
his representative are advised that 
they have one year from the date of 
notice of a rating decision, or sixty 
days from the date of mailing of the 
statement of the case, whichever is 
later, to submit a substantive appeal 
as to the remanded issues.  If a 
timely substantive appeal is not 
received, no further action is 
required by the RO as to this issue.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



